                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
JOHNMARK MAJUC and JOSEPH JOK,            )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           ) Case No. 1:18-cv-00566 (APM)
                                          )
UNITED STATES DEPARTMENT OF               )
JUSTICE,                                  )
                                          )
      Defendant.                          )
_________________________________________ )

                         MEMORANDUM OPINION AND ORDER

                                                I.

       This case concerns a Freedom of Information Act (“FOIA”) request seeking records

concerning BNP Paribas, S.A. (“BNPP”) collected during a criminal investigation by the United

States Department of Justice (“DOJ” or “Defendant”). See Compl., ECF No. 1, ¶¶ 1–2. The DOJ

prosecuted BNPP in the Southern District of New York (“SDNY”) for evading economic sanctions

against Sudan, Iran, and Cuba, and BNPP ultimately pleaded guilty to conspiracy to violate the

International Emergency Economic Powers Act and Trading with the Enemy Act. Public Decl. of

John E. Cunningham III, ECF No. 21-2 [hereinafter Cunningham Decl.], Ex. 4, 6. Plaintiffs

Johnmark Majuc and Joseph Jok, two Sudanese refugees, believe that the requested documents are

relevant to a class action lawsuit pending against BNPP. See Compl., ¶ 3; see also Kashef, et al.

v. BNP Paribas S.A., et al., No. 1:16-cv-03228-AJN (S.D.N.Y., filed April 29, 2016).

       Before the court are the parties’ cross-motions for summary judgment. For the reasons

discussed below, the parties’ motions are denied.
                                                II.

       On November 17, 2016, Plaintiffs submitted a FOIA request seeking thirty-three categories

of documents pertaining to the DOJ’s investigation of BNPP for facilitating financial transactions

with Sudan in violation of U.S. sanctions. Cunningham Decl., Ex. 1. The DOJ assigned the FOIA

request to the Criminal Division, and informed Plaintiffs that it was searching the sections that it

thought most likely to contain responsive records. Id. at Ex. 2. Approximately four months later,

the DOJ rejected Plaintiffs’ request in its entirety and refused to produce even a single page. It

notified Plaintiffs that “after carefully considering [their] request,” the DOJ had “determined that

all responsive records are exempt from disclosure pursuant to Exemption 7(A), which permits

withholding records or information compiled for law enforcement purposes when disclosure could

reasonably be expected to interfere with enforcement proceedings.” Id. at Ex. 3. On July 20, 2017,

Plaintiffs appealed to the DOJ’s Office of Information Policy. Id. at Ex. 4. A month later, the

Office of Information Policy affirmed the Criminal Division’s decision, explaining that the

Criminal Division properly withheld the records pursuant to Exemption 7(A) because “it is

reasonably foreseeable that disclosure of this information would harm the interests protected by

this provision.” Id. at Ex. 5.

       Plaintiffs brought this FOIA action against the DOJ, seeking to compel disclosure of

documents relating to the agency’s investigation of BNPP’s evasion of Sundanese sanctions.

See generally Compl. The DOJ filed a Motion for Summary Judgment. See Mem. of P. & A. in

Support of Def.’s Mot. for Summ. J., ECF No. 21 [hereinafter Def.’s Mem.]. In its motion, the

DOJ primarily invoked Exemption 7(A), asserting that “all responsive records” were exempted

under this subsection “because their release would likely cause harm to active and ongoing

criminal investigations.” Id. at 5. The DOJ also invoked Exemptions 3, 4, 5, 6, 7(C), and 7(D) to



                                                 2
withhold information within responsive records. Id. Plaintiffs filed a Motion in Opposition and

Cross-Motion for Summary Judgment. See Pls.’ Opp. to Mot. for Summ. J. and Pls.’ Cross-Mot.

for Summ. J., ECF No. 29.

                                                 III.

       A court must grant summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A dispute is “genuine” only if a reasonable factfinder could find for the nonmoving

party, and a fact is “material” only if it is capable of affecting the outcome of litigation. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Unlike the review of other agency action that

must be upheld if supported by substantial evidence and not arbitrary or capricious, the FOIA

expressly places the burden ‘on the agency to sustain its action’ and directs the district courts to

‘determine the matter de novo.’” U.S. Dep’t of Justice v. Reporters Comm. for Freedom of Press,

489 U.S. 749, 755 (1989) (quoting 5 U.S.C. § 552(a)(4)(B)).

       The agency bears the burden of proving that it withheld information responsive to a

plaintiff’s FOIA request pursuant to a statutory exemption. Citizens for Responsibility & Ethics

in Wash. v. U.S. Dep’t of Justice (CREW), 746 F.3d 1082, 1088 (D.C. Cir. 2014). “The agency

may carry that burden by submitting affidavits that ‘describe the justification for nondisclosure

with reasonably specific detail, demonstrate that the information withheld logically falls within the

claimed exemption, and are not controverted by either contrary evidence in the record nor by

evidence of agency bad faith.’” Id. (quoting Larson v. Dep’t of State, 565 F.3d 857, 862 (D.C.

Cir. 2009)). The agency’s affidavits or declarations must “describe the documents and the

justifications for nondisclosure with reasonably specific detail” and “demonstrate that the

information withheld logically falls within the claimed exemption.” Military Audit Project v.



                                                  3
Casey, 656 F.2d 724, 738 (D.C. Cir. 1981). Further, they must not be “controverted by either

contrary evidence in the record [or] by evidence of agency bad faith.” Id. (citations omitted);

Beltranena v. Clinton, 770 F. Supp. 2d 175, 181–82 (D.D.C. 2011). A court may grant summary

judgment in a FOIA case by relying solely on information included in the agency’s affidavits or

declarations if they are “relatively detailed and non-conclusory.” SafeCard Servs., Inc. v. SEC,

926 F.2d 1197, 1200 (D.C. Cir. 1991) (citation and internal quotation marks omitted).

        “To successfully challenge an agency’s showing that it complied with the FOIA, the

plaintiff must come forward with specific facts demonstrating that there is a genuine issue with

respect to whether the agency has improperly withheld extant agency records.” Span v. U.S. Dep’t

of Justice, 696 F. Supp. 2d 113, 119 (D.D.C. 2010) (citation and internal quotation marks omitted).

                                                        IV.

        The court finds that Defendant’s justification for categorically withholding all records

under Exemption 7(A) is insufficient and does not extinguish all genuine issues of material fact. 1

The court so holds for three reasons.

                                                        A.

        First, it is unclear whether there is any ongoing enforcement proceeding. The D.C. Circuit

has established that “Exemption 7(A) is temporal in nature.” CREW, 746 F.3d at 1097. For the

exemption to apply, a “proceeding must remain pending at the time of [the court’s] decision, not

only at the time of the initial FOIA request.” Id. Thus, records created at the time of an ongoing

investigation are not automatically shielded from disclosure under 7(A). Rather, the documents

must remain pertinent to “concrete prospective law enforcement proceeding” at the time of the




1
 Because Exemption 7(A) reaches all records, and the court finds its application insufficiently supported, the court
need not at this time consider the other asserted exemptions.

                                                         4
court’s decision.   Id.   Vague mentions of ongoing proceedings are not enough to support

Exemption 7(A). See id. at 1098.

       Here, the court is left uncertain whether there is, at present, a pending investigation

involving the responsive records. Defendant’s declarant, John E. Cunningham, states that the DOJ

withheld the records under 7(A) because the records “were created during the continuing case

against BNP Paribas S.A., as well as other active and ongoing criminal law enforcement

investigations related to that matter” and “any release of the documents and records . . . would be

premature and likely to cause harm to both active and ongoing law enforcement proceedings.”

Cunningham Decl. ¶¶ 13, 14. He provides additional facts in an ex parte and in camera declaration,




                                       The court cannot grant summary judgment when faced with

such glaring ambiguity about “whether a related investigation is in fact ongoing.” CREW, 746

F.3d at 1099. That is particularly true when, as here, the DOJ is claiming that all responsive records

are categorically exempt from disclosure under 7(A).

       Additionally, the DOJ argues that the criminal case against BNPP is itself still ongoing,

even though the bank pleaded guilty in 2014. See Def.’s Mot. at 10; Cunningham Decl. ¶ 12 (the

records “are all part of continuing case against [BNPP]”). By “ongoing” the DOJ means that

BNPP is still subject to a five-year probation term, which began on May 15, 2015. USA v. BNP

Paribas S.A., 1:14-cr-00460-LGS (S.D.N.Y., filed 07/09/2014), ECF No. 57. But Defendant cites



                                                  5
no case from the D.C. Circuit or any other appellate court holding that the mere pendency of post-

conviction monitoring and compliance of a corporate defendant qualifies as a “concrete

prospective law enforcement proceeding.” The cases cited by the DOJ suggesting that probation

should be considered an ongoing enforcement proceeding are factually distinct, and in any case,

they are not binding on this court. See Mem. of P. &A. in Further Support of Def.’s Mot. for

Summ. J. and in Opp. To Pls.’ Cross-Mot. for Summ. J., ECF No. 33, at 3 (citing ABC Home

Health Servs., Inc. v. U.S. Dep’t of Health and Human Servs., 548 F. Supp. 555 (N.D. Ga. 1982);

Alaska Pulp Corp. v. NLRB, No. C90-1510D, 1991 U.S. Dist. LEXIS 21947 (W.D. Wash. Nov. 4,

1991)). In any event, the DOJ does not assert that there is any actual or reasonably anticipated

investigation or enforcement activity in connection with BNPP’s probationary status. See CREW,

746 F.3d at 1096.

       Moreover, at a minimum, the DOJ must show how disclosure of specific categories of

documents could be reasonably expected to interfere with proceedings connected to BNPP’s

probationary status. See id. at 1097. This it is has failed to do. See id. (remanding for the DOJ to

clarify “how the disclosure of the documents . . . would interfere with” a related investigation).

                                                  B.

       Second, it is not apparent to the court how there could be any ongoing criminal exposure

for other persons or entities connected to BNPP’s evasion of Sudanese sanctions. The default

statute of limitations for federal non-capital offenses is typically five years from the last violation.

See 18 U.S.C. § 3282(a); see United States v. Brodie, 524 F.3d 259, 273 (D.C. Cir. 2008). BNPP’s

illegal conduct in Sudan ended in 2007. Statement of Facts, U.S. v. BNP Paribas S.A., 1:14-cr-

00460-LGS-1, ECF No.13-2 [hereinafter Statement of Facts], ¶ 40. It is now 12 years later. The




                                                   6
DOJ has not explained how any entity or person remains exposed to criminal liability for conduct

that ceased more than a decade ago. 2

                                                            C.

         Finally, the factual recitation accompanying BNPP’s plea agreement, see generally

Statement of Facts, is detailed enough that it raises doubts about the DOJ’s claim that disclosure

would interfere with an ongoing investigation, if there is one. At the very least the DOJ’s reasons

are diminished.

         The DOJ argues that disclosure of the records would, among other things, subject

“individual and potential witnesses who possess information relevant relative to the investigations”

to harm or intimidation and lead to their refusal to cooperate; “allow subjects of the investigations

to assess the likelihood that he or she may be prosecuted []or convicted in connection with the

investigations”; reveal locations where the Criminal Division is focusing its investigations; reveal

offices or employees who are involved in particular investigations; and provide insight to potential

targets “such that they could change their behavior in ways that would frustrate the investigations.”

Cunningham Decl. ¶¶ 15–16.

         It is true that Exemption 7(A) serves, at least in part, to ensure that agencies are not

“hindered in their investigations or placed at a disadvantage when it [comes] time to present their

case.” CREW, 746 F.3d at 1096 (quoting NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 224

(1978)). Congress cited the prevention of “harm [to] the Government’s case in court” as a primary

motivating factor for enacting Exemption 7, and therefore did not “allow[] litigants earlier or

greater access to agency investigatory files than they would otherwise have.” Robbins Tire,


2
  The court recognizes that in cross-border investigations, like the one at issue here, the limitations period can be tolled
notwithstanding the passage of five years. See, e.g., 18 U.S.C. § 3292 (authorizing suspension of the statute of
limitations to obtain foreign evidence). The DOJ has offered no indication, however, that any tolling is applicable in
this case.

                                                             7
437 U.S. at 224–25 (citations and internal quotation marks omitted). In this case, such concerns

would appear to have less force. The investigation and prosecution of the bank has been public

for a number of years, so the notion that a person or entity related to BNPP’s sanctions violations

might not know that he or she is, or will be subject to, an investigation seems dubious at best.

Further, the factual proffer supporting BNPP’s plea contains significant details about the time,

manner, and means of the bank’s violations. It quotes extensively from BNPP’s internal emails

and corporate records and highlights specific activities of BNPP officials at the center of the

scheme. The DOJ does not acknowledge these detailed disclosures, let alone evaluate how they

might impact the asserted risks of premature disclosure. Simply put, the DOJ has neither described

the documents and “the justifications for nondisclosure with reasonably specific detail” nor

“demonstrate[d]    that   the   information   withheld    logically   falls   within   the   claimed

exemption.” CREW, 746 F.3d at 1088 (citation omitted).

                                                V.

        For the foregoing reasons, Defendant’s Motion for Summary Judgment, ECF No. 21, is

denied. Plaintiffs’ Cross Motion for Summary Judgment, ECF No. 29, is also denied. The parties

shall appear for a status hearing on September 26, 2019, at 10:00 a.m. to discuss future proceedings

in this matter.




Dated: September 13, 2019                                   Amit P. Mehta
                                                     United States District Judge




                                                 8
